Exhibit 10.2

AMENDED AND RESTATED

SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (the “Security Agreement”) dated as
of April 2, 2015 among MALIBU BOATS, LLC, a Delaware limited liability company
(the “Borrower”), MALIBU BOATS HOLDINGS, LLC, a Delaware limited liability
company (the “Parent”), MALIBU BOATS DOMESTIC INTERNATIONAL SALES CORP., a
Delaware corporation and MALIBU AUSTRALIAN ACQUISITION CORP., a Delaware
corporation (collectively, the “Debtors”), and SUNTRUST BANK, a Georgia state
banking corporation, in its capacity as Administrative Agent for the holders of
the Indebtedness (defined below) (“Secured Party”).

W I T N E S S E T H

WHEREAS, the Debtors, the Lenders party thereto and the Secured Party are party
to that certain Credit Agreement dated as of July 16, 2013 (as amended by the
First Amendment to Credit Agreement and Consent, dated as of January 3, 2014,
the Second Amendment to Credit Agreement, dated as of May 8, 2014, and the Third
Amendment to Credit Agreement, dated as of October 1, 2014, the “Existing Credit
Agreement”),

WHEREAS, the Debtors and the Secured Party are party to that certain Security
Agreement dated as of July 16, 2013 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Existing Security
Agreement”);

WHEREAS, the Debtors, the Secured Party and the Lenders party thereto have
agreed to amend and restate the Existing Credit Agreement in its entirety upon
and subject to the terms and conditions set forth in that certain Credit
Agreement among the Debtors, the Secured Party and the Lenders party thereto,
dated as of the date hereof (as may be amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Credit Agreement);

WHEREAS, as a condition precedent to the agreement of the Lenders to extend
credit under the Credit Agreement, the Debtors are required to amend and restate
the Existing Security Agreement pursuant to the terms hereof; and

WHEREAS, the Debtors have duly authorized the execution, delivery and
performance of this Security Agreement and will receive direct and indirect
benefits by reason of the credit extended under the Credit Agreement.

NOW, THEREFORE, in order to induce the Lenders to extend credit to the Borrower
under the Credit Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Debtors and the Secured Party,
hereby agree as follows:

1. Security Interest. As security for the repayment of the Indebtedness (as
defined in Section 2), Debtor hereby assigns and grants to Secured Party, a
security interest in and to all of the Debtor’s presently existing and hereafter
acquired rights in and to the property described on Exhibit A attached hereto
and incorporated herein by this reference, including, without limitation all
such property or type of property presently existing and hereafter acquired or
arising and all proceeds (including insurance proceeds) or products attributable
to or arising from any of such property (collectively, the “Collateral”).



--------------------------------------------------------------------------------

2. Indebtedness. The security interest granted herein by the Debtors secures and
shall secure (a) all Obligations and (b) all documented and reasonable costs and
expenses incurred in connection with enforcement and collection of the
Obligations, including the documented and reasonable fees, charges and
disbursements of counsel. For purposes of this Security Agreement, all such
obligations secured by the Collateral shall be referred to as “Indebtedness.”

3. Debtor’s Representations and Warranties to Secured Party. Each Debtor hereby
represents and warrants to Secured Party, for the benefit of the holders of the
Indebtedness, that the following facts are true and correct in all material
respects as of the date hereof:

(a) each Debtor is the true and lawful owner of its Collateral in all material
respects;

(b) each Debtor has a legal right to grant a security interest in its
Collateral;

(c) Except for liens in favor of Secured Party, for the benefit of the holders
of the Indebtedness and Permitted Encumbrances, there are no Liens against the
Collateral; and

(d) each Debtor has obtained all necessary consents required to execute and
deliver this Security Agreement and to accomplish the transactions evidenced
hereby, including, without limitation, any requirements contained in any
partnership agreement, bylaws, or operating agreement that governs any
partnership interests, stock, membership interests, or other ownership interests
owned by such Debtor and pledged to secure the Indebtedness pursuant to this
Security Agreement (collectively, “Organizational Documentation for Pledged
Interests”).

4. Debtor’s Covenants to Secured Party. Each Debtor hereby covenants and agrees
that until the Indebtedness shall have been paid in full (other than contingent
indemnification obligations or expense reimbursement obligations to the extent
no claim giving rise thereto has been asserted) or unless such Debtor shall have
received the prior written consent of Secured Party:

(a) Protection and Use of Collateral. (i) each Debtor will keep the Collateral
free from any adverse lien, security interest, or encumbrance (other than the
security interest granted herein and Permitted Encumbrances); and (ii) each
Debtor will not waste or destroy the Collateral or any part thereof and such
Debtor will not use the Collateral in violation of any regulations, statute or
ordinance or of any judgments, citations, decrees or orders of any judicial or
administrative authority, except to the extent that could not reasonably be
expected to have a Material Adverse Effect.

(b) Sale, Assignment or Impairment of Collateral. Except for Permitted
Encumbrances and otherwise as permitted under the Loan Documents, no Debtor will
sell, assign or offer to sell or otherwise transfer, dispose of or encumber the
Collateral, or any interest therein outside the ordinary course of business.

(c) Maintain Insurance. Each Debtor will maintain insurance, in form, amounts,
and with companies reasonably satisfactory to Secured Party, insuring all
material Collateral against loss from fire, theft, and the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations. Secured Party, as Administrative Agent for the
holders of the Indebtedness, shall be designated as an additional insured under
the terms of the policies evidencing such insurance and shall receive a minimum
of thirty (30) days’ written cancellation notice from the company or insurer
issuing such policy or policies. If the Debtors fail to furnish said insurance
or fails to pay the premiums therefor, Secured Party may do

 

2



--------------------------------------------------------------------------------

so or may obtain insurance of its interest only, adding the amount of any such
premium thereof to the other amounts secured hereby; provided, however, Secured
Party is under no obligation or duty to pay such premiums or obtain or maintain
such insurance. Each Debtor hereby grants to Secured Party a security interest
in any return or unearned premiums which may be due upon cancellation of any of
said policies for any reason whatsoever. After the occurrence and during the
continuation of an Event of Default, at the request of Secured Party, each
Debtor shall direct all insurors to pay Secured Party the amount of any
insurance proceeds or payments arising out of or in connection with the
insurance policies referenced herein and any balance of insurance proceeds
remaining after payment in full of all amounts owing to Secured Party shall be
paid to such Debtor. After the occurrence and during the continuation of an
Event of Default, the Secured Party acting through any officer, agent or
employee is hereby appointed as each Debtor’s attorney-in-fact to endorse any
draft or check which may be payable to such Debtor and, without obligation, to
make claim with any insurer for payment under any insurance policy.

(d) Indemnification. Each Debtor will and does hereby agree to indemnify and
hold Secured Party harmless against all claims arising out of or in connection
with such Debtor’s ownership or use of the Collateral.

(e) Removal of Collateral. Each Debtor warrants and represents to and covenants
with Secured Party that: (a) after the filing of certain uniform commercial code
financing statements, the delivery of possessory Collateral to Secured Party and
the entry into Control Agreements, as contemplated by the Loan Documents,
Secured Party’s security interest in the Collateral is now and at all times
hereafter shall be perfected and have a first priority to the extent that such
security interests can be perfected by the filing of uniform commercial code
financing statements, delivery of Collateral or entry into Control Agreements,
subject to Permitted Encumbrances; (b) as of the date hereof, the offices and/or
locations where each Debtor keeps the Collateral in excess of $500,000 and such
Debtor’s books and records concerning the Collateral are at the locations set
forth beside the signature of such Debtor or as otherwise disclosed by such
Debtor to Secured Party in writing, and such Debtor shall not remove such books
and records therefrom and shall not keep any of such books and records and/or
the Collateral in excess of $500,000 at any other office or location unless such
Debtor gives Secured Party written notice thereof at least ten (10) days prior
thereto and the same is within either the continental United States of America,
Canada or Australia; provided, that no such notice should be required as a
result of sales and other dispositions of property in the ordinary course of
business that are permitted under the Credit Agreement; and (c) as of the date
hereof, such addresses include and designate each Debtor’s chief executive
office, chief place of business and other offices and places of business and are
each Debtor’s sole offices and places of business. Promptly thereafter, the
Borrower, by written notice delivered to Secured Party, shall advise Secured
Party of each Debtor’s opening of any new office or place of business or its
closing of any existing office or place of business.

(f) Inspect Collateral. Secured Party shall have the right, at any time or times
during any Debtor’s usual business hours without material disruption to normal
business activities, to inspect the Collateral and all related records (and the
premises upon which it is located) and all financial records and to verify the
amount and condition of the Collateral. After an Event of Default has occurred
and is continuing, all costs, fees and expenses incurred by Secured Party, or
for which Secured Party has become obligated, in connection with such inspection
and/or verification shall be payable by the Debtors to Secured Party.

 

3



--------------------------------------------------------------------------------

(g) Discharge Liens. Secured Party, for the benefit of the holders of the
Indebtedness, in its sole and absolute discretion, without waiving or releasing
any obligation, liability or duty of Debtor under this Security Agreement or
otherwise, may at any time or times hereafter after the occurrence and during
the continuation of an Event of Default, but shall be under no obligation to
pay, acquire and/or accept an assignment of any security interest, lien,
encumbrance or claim asserted by a person against the Collateral. All sums paid
by Secured Party in respect thereof and all reasonable costs, fees and expenses,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto incurred by Secured Party on account thereof shall be payable
by the Debtors to Secured Party.

(h) Execute Additional Documents. Each Debtor will sign and execute alone or
with Secured Party any financing statement or other document and pay all
necessary costs to reasonably protect the security interest under this Security
Agreement against the interest of third persons (other than Permitted
Encumbrances). After the occurrence and during the continuation of an Event of
Default, Secured Party is hereby appointed the attorney-in-fact of each Debtor
to do all acts and things which Secured Party may deem reasonably necessary to
perfect and/or continue the perfection of the security interest created by this
Security Agreement and to protect the Collateral. The Debtors agree to pay all
documented costs and fees for filing any termination statements. Each Debtor
authorizes and empowers the Secured Party to file any UCC financing statement or
UCC amendments without the necessity of such Debtor’s signature in order to
perfect the security interest of Secured Party, for the benefit of the holders
of the Indebtedness, against the Collateral, as such term is defined in this
Security Agreement.

(i) Obligations Under Organizational Documentation for Pledged Interests. Each
Debtor will perform all of its duties and obligations under the Organizational
Documentation for Pledged Interests, and such Debtor shall take all actions
necessary (including the payment of all amounts due and owing and/or arising
under the Organizational Documentation for Pledged Interests) to preserve its
ownership interest(s) in such entity unless otherwise permitted by the terms of
the Credit Agreement.

5. Special Representations, Warranties and Agreements with respect to Accounts.
With respect to Accounts, each Debtor represents, warrants and agrees with
Secured Party, for the benefit of the holders of the Indebtedness, as follows:

(a) As of the time any Account becomes subject to Secured Party’s security
interest hereunder, including, without limitation, as of each time any specific
assignment or transfer or identification is made to Secured Party of any
Account, each Debtor shall be deemed to have warranted that the Accounts are in
all material respects genuine and in all material respects what they purport to
be; that each Account is valid and subsisting and arises out of a bona fide sale
of goods sold and delivered, or in the process of being delivered, or out of and
for services theretofore actually rendered, to the account debtor named in the
Account (each an “Account Debtor”); that the amount of the Account represented
as owing is the correct amount owing except for normal cash discounts and except
for any setoffs, credits, deductions or counter-charges in the ordinary course
of business, including, without limitation, warranty claims and subject to any
non-intentional discrepancies that are not material.

(b) Each Debtor will hold in such Debtor’s principal place of business, or other
location within the fifty (50) states comprising the United States of America or
the District of Columbia disclosed to Secured Party, and make available to
Secured Party as reasonably requested, so long as any Indebtedness remains
unpaid (other than contingent indemnification obligations or expense
reimbursement obligations to the extent no claim giving rise thereto has

 

4



--------------------------------------------------------------------------------

been asserted), all of such Debtor’s records containing any entries as to
Accounts, including details of sale, shipment, delivery, payment and other
material information; and, at Secured Party’s reasonable request, such records
will be segregated and marked by such Debtor in a manner reasonably satisfactory
to Secured Party; and Secured Party shall at any time or times during such
Debtor’s usual business hours without material disruption to normal business
activities, have full access to and the right to examine and audit such Debtor’s
books and records, and to make copies of pertinent portions thereof; provided,
if no Event of Default has occurred and is continuing, such Debtor shall only be
responsible for reimbursing costs and expenses incurred pursuant to this
Section 5(b) no more than (1) time per Fiscal Year.

(c) Following the occurrence and during the continuation of an Event of Default,
at the request of the Secured Party, all checks and other forms of remittances
received by each Debtor on Accounts shall not be commingled with such Debtor’s
other property but shall be segregated, held by such Debtor in trust for Secured
Party, for the benefit of the holders of the Indebtedness, and immediately
delivered by Debtor to Secured Party in the form as that in which received with
proper endorsements. Each Debtor will accompany each such transmission of
proceeds to Secured Party with a report in such form as Secured Party may
reasonably require to identify the Accounts to which such proceeds apply. In the
event any Account Debtor shall also be indebted to any such Debtor in any other
respect and such Account Debtor shall make payment without designating the
particular indebtedness against which it is to apply, such payment shall be
presumed to be payment on the Account of such Account Debtor unless the Account
Debtor subsequently provides evidence that the payment was not intended to be
applied to the payment on the account of such Account Debtor. In administering
the collection of proceeds as herein provided, Secured Party or the bank
designated by it may accept checks or drafts in any amount and bearing any
notation without incurring liability to Debtor for so doing.

(d) Returned or repossessed goods arising from or relating to any Accounts, will
be subject to the security interest of Secured Party, for the benefit of the
holders of the Indebtedness, hereunder.

6. Special Representations, Warranties and Agreements with Respect to Inventory.
With respect to Inventory, Debtor represents, warrants and agrees with Secured
Party, for the benefit of the holders of the Indebtedness, as follows:

(a) Each Debtor will continue to maintain books and records pertaining to the
Inventory in the detail, form and scope as such Debtor is maintaining such books
and records at the execution of this Security Agreement in all material respects
and agrees that Secured Party or its agents may enter upon such Debtor’s
premises at any time or times during such Debtor’s usual business hours without
material disruption to normal business activities, for the purpose of inspecting
Inventory and any and all records pertaining thereto; provided, if no Event of
Default has occurred and is continuing, Debtors shall only be responsible for
reimbursing costs and expenses incurred pursuant to this Section 6 no more than
(1) time per Fiscal Year; and each Debtor will notify Secured Party promptly of:
(x) any change in such Debtor’s name, mailing address or principal place of
business, or (y) any new location of Inventory in excess of $500,000; and each
Debtor will promptly advise Secured Party in sufficient detail of any event that
could reasonably be expected to have a material adverse effect on the value of
the Inventory or on the lien and security interest granted to Secured Party, for
the benefit of the holders of the Indebtedness, herein.

(b) Secured Party may require each Debtor from time to time to deliver to
Secured Party such lists, descriptions and designations of Inventory as Secured
Party may reasonably

 

5



--------------------------------------------------------------------------------

request to identify the quantities, nature, extent, location and value of the
Inventory, subject to the security interest of Secured Party, for the benefit of
the holders of the Indebtedness. Each Debtor warrants that all Inventory at any
time and from time to time included in any such lists, descriptions or
designations will be in fact existing and in the condition and amount
represented to Secured Party in all material respects.

(c) After the occurrence and during the continuation of an Event of Default, at
the request of Secured Party, each Debtor shall not make further dispositions of
its Inventory without Secured Party’s prior written approval.

(d) Upon the sale, exchange or other disposition of the Inventory, the security
interest and lien created and provided for herein shall, without break in
continuity and without further formality or act, continue in and attach to the
instruments for the payment of money, accounts receivable, documents of title,
shipping documents, chattel paper and all other cash and non-cash proceeds of
such sale, exchange or disposition, including Inventory returned or rejected by
customers or repossessed by a Debtor or Secured Party. To the extent permitted
by applicable law, as to any such sale, exchange or disposition, Secured Party
shall have all of the rights of an unpaid seller, including stoppage in transit,
replevin and reclamation.

(e) All invoices covering sales of Inventory are hereby assigned to Secured
Party as security and after the occurrence and during the continuation of an
Event of Default, at the request of Secured Party, the proceeds thereof, if
collected by a Debtor, are to be turned over to Secured Party, for the benefit
of the holders of the Indebtedness. After the occurrence and during the
continuation of an Event of Default, at the request of Secured Party, cash sales
of Inventory or sales in which a lien upon or security interest in the Inventory
is retained shall only be made by any Debtor with Secured Party’s prior written
approval and the proceeds of such sales, whether cash, documents or instruments,
shall not be commingled with such Debtor’s other property, but shall be
segregated, held by such Debtor in trust for Secured Party as Secured Party’s
exclusive property, for the benefit of the holders of the Indebtedness, and
shall be delivered immediately by such Debtor to Secured Party in the identical
form as that in which received.

7. Debtors’ Use of the Collateral. Each Debtor may use the Collateral in the
ordinary course of such Debtor’s business and as permitted by the Loan
Documents; provided, that, upon the occurrence and during the continuation of an
Event of Default, such Debtor’s right to so use the Collateral shall terminate
until further written notice from Secured Party, at the Secured Party’s request.

8. Events of Default. The term “Event of Default”, whenever used in this
Security Agreement, shall mean an “Event of Default” as defined in the Credit
Agreement.

9. Remedies.

(a) Upon the happening of any Event of Default, and at any time thereafter when
such Event of Default is continuing, at the option of Secured Party, any and all
Indebtedness shall become immediately due and payable without presentment or
demand or any notice to Debtors or any other person obligated thereon, and
Secured Party shall have and may exercise any or all of the rights and remedies
of a Secured Party under the Uniform Commercial Code as adopted in the State of
New York or any other applicable jurisdiction in which any Debtor maintains its
principal place of business (the “Code”), and as otherwise contractually granted
herein or under any other applicable law or under any other agreement executed
by any Debtor in favor of

 

6



--------------------------------------------------------------------------------

Secured Party, including, without limitation, the right and power to sell, at
public or private sale or sales, or otherwise dispose of or utilize such portion
of the Collateral and any part or parts thereof in any manner authorized or
permitted under the Code after the occurrence and during the continuation of an
Event of Default, and to apply the proceeds thereof in accordance with
Section 8.2 of the Credit Agreement. Additionally, and as an essential part of
the bargained-for consideration running to Secured Party and to the extent
allowed by law, each Debtor hereby expressly grants to Secured Party the
contractual right to purchase any or all of the Collateral at public or private
sale any time after ten (10) days’ notice of such sale shall have been sent to
such Debtor by Secured Party.

(b) Additionally, upon the occurrence and during the continuation of an Event of
Default, the Secured Party may give written notice to the entities in which any
Debtor owns an interest and/or such entities’ members, partners, officers,
shareholders, or stockholders requiring such parties to pay over and deliver to
Secured Party from time to time any and all payments and distributions otherwise
to be delivered to such Debtor arising under, out of, or in respect of such
Debtor’s interest in said entity. Each Debtor hereby irrevocably authorizes the
entities in which it holds a membership interest, partnership interest,
stockholder interest, or shareholder interest and/or its members, partners,
officers, shareholders, or stockholders to comply (without further inquiry or
notice) with such notice given by Secured Party and to deliver all such payments
and distributions described herein to Secured Party.

(c) Each Debtor agrees, to the extent permitted by applicable law, that if such
notice of the occurrence and continuation of an Event of Default is mailed,
postage prepaid, or sent by overnight mail, charges prepaid, to such Debtor at
the address shown in Section 11.1(a) of the Credit Agreement at least ten
(10) days before the time of the proposed sale or disposition, such notice shall
be deemed reasonable and shall fully satisfy any requirement of giving of
notice, and the proposed sale may take place any time after such ten (10) day
period without the necessity of sending another notice to such Debtor. To the
extent permitted by applicable law, Secured Party may postpone and reschedule
any proposed sale at its option without the necessity of giving Debtors further
notice of such fact as long as the rescheduled sale occurs within sixty
(60) days of the originally scheduled sale.

(d) To the extent permitted by applicable law, all recitals in any instrument of
assignment or any other document or paper executed by Secured Party incident to
sale, transfer, assignment or other disposition or utilization of the Collateral
or any part thereof hereunder shall be sufficient to establish full legal
propriety of the sale or other action taken by Secured Party or of any fact,
condition or thing incident thereto, and all prerequisites of such sale or other
action shall be presumed conclusively to have been performed or to have
occurred.

(e) In addition to the foregoing provisions, following the occurrence and during
the continuation of an Event of Default, and upon Secured Party’s demand, each
Debtor agrees to assemble the Collateral at its usual place of business and
promptly make the same available to Secured Party.

10. Secured Party’s Powers and Duties with Respect to the Collateral.

(a) Secured Party shall be under no duty to collect any amount that may be or
become due on any of the Collateral now or hereafter pledged hereunder, to
realize on Collateral, to collect principal, interest or dividends, to keep the
same insured, to make any presentments, demands or notices of protest, in
connection with any of the Collateral, or to do anything for the enforcement and
collection of Collateral or the protection thereof.

 

7



--------------------------------------------------------------------------------

(b) Not limiting the generality of any of the foregoing but in amplification of
the same, Secured Party shall be in no way liable to or responsible for any
diminution in the value of the Collateral from any cause whatsoever, except to
the extent required by applicable law.

(c) The Debtors agree to pay all material taxes, charges, transfer fees and
assessments against the Collateral, and on the failure of the Debtors to so do
that has resulted in an Event of Default, Secured Party may, after giving the
Debtors written notice of its intention to do so, make such payments and advance
such sums on account thereof as Secured Party, in Secured Party’s discretion,
deems desirable. Each Debtor agrees to reimburse Secured Party promptly upon
demand for all such payments and advances plus interest thereon at the maximum
rate allowed by applicable law, repayment of all of which is secured by this
Security Agreement and the Collateral.

11. General Authority. Effective immediately but exercisable by Secured Party
(or by any person designated by Secured Party) only upon the occurrence and
during the continuation of an Event of Default, each Debtor hereby IRREVOCABLY
appoints Secured Party (or any person designated by Secured Party) as such
Debtor’s true and lawful attorney-in-fact, which appointment is hereby coupled
with an interest, with full power of substitution, in Secured Party’s name or
such Debtor’s name or otherwise, for Secured Party’s sole use and benefit, but
at such Debtor’s cost and expense, to exercise at any time and from time to time
all or any of the following powers with respect to all or any of the Collateral:

(a) To receive, take, endorse, assign and/or deliver in Secured Party’s name or
such Debtor’s name any and all checks, notes, drafts and other instruments
relating to the Collateral;

(b) To transmit to Account Debtors, entities in which such Debtor owns an
interest, and such entities’ members, partners, officers, shareholders, or
stockholders, notice of Secured Party’s interest in the Collateral and to
request from Account Debtors, entities in which such Debtor owns an interest,
and such entities’ members, partners, officers, shareholders, or stockholders,
at any time, in such Debtor’s name or in Secured Party’s name or the name of
Secured Party’s designee, information concerning the Collateral and the amounts
owing thereon;

(c) To receive and open all mail addressed to such Debtor and to retain all mail
pertaining to the Collateral;

(d) To notify Account Debtors, entities in which such Debtor owns an interest,
and such entities’ members, partners, officers, shareholders, or stockholders to
make payment directly to Secured Party or to any bank designated by Secured
Party;

(e) To take or bring, in such Debtor’s name or Secured Party’s name, all steps,
actions, suits or proceedings deemed by Secured Party necessary or desirable to
effect collection of the Accounts, to compromise with any Account Debtor and
give acquittance for any and all Accounts;

(f) To sign such Debtor’s name on any invoice or bill of lading relating to any
Collateral, drafts against such Debtor’s customers, notices of assignment,
financing statements, other public records and notices to such Debtor’s
customers; and

(g) In general, to do all things necessary to perform the terms of this Security
Agreement, including, without limitation, to take any action or proceedings that
Secured Party deems necessary or appropriate to protect and preserve the
security interest of Secured Party, for the benefit of the holders of the
Indebtedness, in the Collateral;

 

8



--------------------------------------------------------------------------------

provided, however, the exercise by Secured Party of or failure to so exercise
any such authority shall in no manner affect any Debtor’s liability to Secured
Party hereunder or in connection with the Indebtedness; and provided further,
that Secured Party shall be under no obligation or duty to exercise any of the
powers hereby conferred upon Secured Party and Secured Party shall have no
liability for any act or failure to act in connection with any of the
Collateral. Secured Party shall not be bound to take any steps necessary to
preserve rights in any instrument, contract or lease against third parties. Not
limiting the generality of any of the foregoing but in amplification of the
same, Secured Party shall be in no way liable to or responsible for any
diminution in the value of, or reduction in the proceeds realized from, the
Collateral from any cause whatsoever as required by applicable law.

12. Power to Execute. The board of directors, board of managers, or other
appropriate governing body of each Debtor has authorized the transactions
contemplated by and referred to in this Security Agreement and the consummation
of such transactions. Each Debtor represents and warrants that it has full
corporate, partnership or limited liability company power in accordance with
applicable law to execute this Security Agreement and perform any obligations
described in, contemplated by or referred to in this Security Agreement and such
execution and performance by it will not conflict with its charter or bylaws, or
any other document or instrument to which it is a party or to which it is
subject, bound or affected.

13. Execution of Security Agreement. Each Debtor stipulates that it has read
this Security Agreement, fully understands the content and consequences of
entering into this Security Agreement, intends to be bound by the terms of this
Security Agreement and is not under any duress, economic or otherwise, to
execute this Security Agreement.

14. Invalid Provisions. If any one or more of the provisions of this Security
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid, illegal or unenforceable in any respect, such provision
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable, and the validity and enforceability of all other
provisions of this Security Agreement and all other applications of any such
provision shall not be affected thereby.

15. Dealings With Debtor. It is expressly understood and agreed that,
notwithstanding anything else contained in this Security Agreement, Secured
Party may, for all purposes hereof deal solely with Debtors in connection
therewith, and nothing herein or in any other loan document executed in
connection herewith shall be construed so as to require dealings with, consent
of or notice to any other parties or persons.

16. Construction. The parties acknowledge that in the event the provisions of
this Security Agreement require judicial interpretation, it is agreed that the
court interpreting or construing this Security Agreement shall not apply a
presumption that the terms hereof shall be more strictly construed against one
party by reason of the rule of construction that a document is to be construed
more strictly against the party who itself or through its agent prepared the
same, it being agreed that all parties to this Security Agreement participated
in the preparation of this Security Agreement.

17. Counterparts. This Security Agreement may be executed in multiple
counterparts, and all such executed counterparts shall constitute the same
agreement. It shall not be necessary that the signatures of all parties be
contained on any one counterpart. It shall be necessary to account for only one
such counterpart in proving the existence or terms of this Security Agreement.

 

9



--------------------------------------------------------------------------------

18. Number and Gender. As used in this Security Agreement, the singular number
shall include the plural and the plural shall include the singular, and the use
of any gender shall be applicable to all genders, unless the context would
clearly not admit such construction. The words “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” when used in this Security
Agreement shall refer to the entire Security Agreement and not to any particular
provision or section.

19. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 11.5 and 11.6 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

20. Successors and Assigns. No Debtor shall assign its rights or delegate its
duties under this Security Agreement. All terms and provisions of this Security
Agreement applicable to each Debtor shall bind such Debtor and such Debtor’s
permitted successors and assigns and shall inure to the benefit of Secured
Party, for the benefit of the holders of the Indebtedness, and its successors
and assigns.

21. Entire Security Agreement. This Security Agreement, including Exhibits and
the other documents and agreements referred to herein, constitutes the entire
agreement between the parties hereto with respect to the matters addressed
herein and supersedes all prior agreements and understandings relating to the
subject matter hereof, either written or oral, that may have existed between
them with respect to the matters addressed herein. No representation, promise,
condition, warranty or understanding, either express or implied, other than as
set forth herein, shall be binding upon any of the parties to this Security
Agreement.

22. Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 11.1 of the Credit Agreement.

23. Renewal, Extension or Rearrangement. All provisions of this Security
Agreement relating to Indebtedness shall apply with equal force and effect to
each and every promissory note executed hereafter that in whole or in part
represents a renewal, extension for any period, increase or rearrangement of any
part of the Indebtedness originally represented by any part of such other
Indebtedness.

24. Election of Remedies. Secured Party shall have all of the rights and
remedies now or hereafter existing, by contract, at law or in equity and
pursuant to any other body of law, statutory or otherwise, and these same rights
and remedies shall be cumulative and may be pursued separately, successively or
concurrently against the Debtors at the sole discretion of Secured Party. The
exercise or failure to exercise any of the same shall not constitute a waiver or
release thereof or of any other right or remedy and the same shall be
nonexclusive. If Secured Party has security in addition to the Collateral,
Secured Party may resort to such other security for the payment of the
Indebtedness.

25. Titles of Sections and Subsections. All titles or headings to sections,
subsections or other divisions of this Security Agreement or the exhibits to
this Security Agreement are only for the convenience of the parties and shall
not be construed to have any effect or meaning with respect to the other content
of such sections, subsections or other divisions, such other content being
controlling with respect to the agreement between the parties.

26. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Secured Party a Joinder Agreement. Immediately upon such execution and delivery
of such Joinder Agreement (and without any further action), each such additional
Person will become a party to this Agreement as a “Debtor” and have all of the
rights and obligations of a Debtor hereunder and this Agreement and the
schedules hereto shall be deemed amended by such Joinder Agreement.

 

10



--------------------------------------------------------------------------------

27. Joint and Several Obligations of Debtors.

(a) Subject to subsection (c) of this Section 28, each of the Debtors is
accepting joint and several liability hereunder, in consideration of the
financial accommodation to be provided by the holders of the Indebtedness, of
each of the Debtors and in consideration of the undertakings of each of the
Debtors to accept joint and several liability for the obligations of each of
them.

(b) Subject to subsection (c) of this Section 28, each of the Debtors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Debtors with respect to the payment and performance of all of the Indebtedness
arising under Loan Documents and any other documents relating to the
Indebtedness, it being the intention of the parties hereto that all the
Indebtedness shall be the joint and several obligations of each of the Debtors
without preferences or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Indebtedness,
the obligations of each Debtor under the Credit Agreement, the other Loan
Documents and the other documents relating to the Indebtedness shall be limited
to an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any other applicable Law.

28. Modification. This Agreement and the provisions hereof may not be amended,
waived, modified, changed, discharged or terminated except as set forth in
Section 11.2 of the Credit Agreement.

29. Further Assurances. Each Debtor agrees that it will without further
consideration execute and deliver such other documents and take such other
action, as may be reasonably requested by Secured Party to consummate more
effectively the transactions contemplated hereby.

30. Severability. The invalidity or unenforceability of any of the rights or
remedies herein provided in any jurisdiction shall not in any way affect the
right to the enforcement in such jurisdiction or elsewhere of any of the other
rights or remedies herein provided.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Agreement has been executed and delivered on
the date first written above.

 

DEBTORS: MALIBU BOATS, LLC By:

/s/ Wayne Wilson

Name: Wayne Wilson Title: Chief Financial Officer MALIBU BOATS HOLDINGS, LLC By:

/s/ Wayne Wilson

Name: Wayne Wilson Title: Chief Financial Officer MALIBU BOATS DOMESTIC
INTERNATIONAL SALES CORP. By:

/s/ Wayne Wilson

Name: Wayne Wilson Title: Secretary and Treasurer MALIBU AUSTRALIAN ACQUISITION
CORP. By:

/s/ Wayne Wilson

Name: Wayne Wilson Title: Secretary and Treasurer SECURED PARTY: SUNTRUST BANK
By:

/s/ Sheryl Squires Kerley

Name: Sheryl Squires Kerley Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral includes, and each Debtor hereby grants to Secured Party, for the
benefit of the holders of the Indebtedness, a security interest in and to, all
of such Debtor’s right, title and interest in the following described property
(and types of property) both presently existing and hereafter acquired or
arising:

1. All of such Debtor’s assets, including without limitation, all Accounts,
Accounts receivable, Inventory, Equipment, General Intangibles, Goods,
Documents, contract rights, distributions, payments, capital accounts, profits,
furniture, choses in action, Chattel Paper, leases, rentals, machinery,
Investment Property, cash, cash equivalents, Deposit Accounts, tort claims,
intellectual property rights, trademarks, patents, copyrights, intercompany
obligations, stock, marketable securities, brokerage accounts, Instruments,
notes and Supporting Obligations, including, without limitation, those U.S.
federally registered intellectual property, patents, and trademarks described on
the Closing Certificate. Capitalized terms used herein and not defined herein
shall have the meanings given to such terms in the Code (as such term is defined
in this Security Agreement).

2. All of the foregoing as such may arise under any Organizational Documentation
for Pledged Interests (as such term is defined in this Security Agreement).

3. All of such Debtor’s membership interests, partnership interests, stockholder
interests, shareholder interests, financial rights, and governance rights
arising under any Organizational Documentation for Pledged Interests, together
with any payments and distributions arising in connection therewith, and
including, without limitation, those interests described on the Closing
Certificate.

4. All ledgers, books of account and records of such Debtor relating to any and
all of the property described on this Exhibit A.

5. All payments, monies, interest, distributions, and dividends arising from any
of the property described on this Exhibit A.

6. The proceeds (including insurance proceeds) of any and all of the Collateral.

7. All deposit and checking accounts maintained by such Debtor with Secured
Party, excluding any Excluded Account (as such term is defined in the Credit
Agreement).

provided, that (i) this Security Agreement shall not constitute a grant of a
security interest in any property to the extent that and for as long as such
grant of a security interest (A) is prohibited by any Requirement of Law, as
such term is defined in the Credit Agreement, (B) constitutes a breach or
default under or results in the termination of, or requires any consent not
obtained under, any lease, license, or agreement except to the extent that such
Requirement of Law or provisions of any such lease , license, or agreement is
ineffective under applicable law or would be ineffective under Sections 9-406,
9-407, 9-408 or 9-409 of the Code (as defined in this Security Agreement) to
prevent the attachment of the security interest granted hereunder, (C) is in any
United States trademark applications filed on the basis of a Debtor’s
intent-to-use such mark, in each case, unless and until evidence of the use of
such trademark in interstate commerce is submitted to the United States Patent
and Trademark Office, but only if and to the extent that the granting of a
security interest in such application would result in the invalidation of such
application, provided, that to the extent such application is excluded from the
Collateral, upon the submission of evidence of use of such trademark to the
United States Patent and Trademark Office, such trademark application shall
automatically be included in the Collateral, without further action on any
party’s part, (D) is any



--------------------------------------------------------------------------------

membership interests, partnership interests, stockholder interests, shareholder
interests, financial rights, and governance rights arising under any
Organizational Documentation for Pledged Interests, together with any payments
and distributions arising in connection therewith, to the extent not required by
the terms of the Loan Documents (as such term is defined in the Credit
Agreement) to constitute Collateral hereunder, (E) is in motor vehicles or other
assets in which a security interest may be perfected only through compliance
with a certificate of title or similar statute, or (F) constitutes the
“Properties” (as such term is defined in the Existing Master Lease) (the
Collateral described in the foregoing proviso being collectively referred to as
the “Excluded Collateral”).